DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities:  
Claim 6 Line 5: The recitation “second arm” is a typo and should be amended to --the second arm--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 30 Line 2: The recitation “the first end of the first link” lack antecedent basis. It is unclear if the first end of the first link is intended to be a new claim element, or alternatively if the claim dependency of claim 30 is incorrect, since this claim recitation exists in other claims (e.g. Claim 3). For the purpose of this Office Action, the dependency for Claim 30 will be treated as Claim 3.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 13-15, and 31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Migliori (US 11,007,613).
Regarding Claim 1, Migliori discloses a pivot unit (see Fig. 1) comprising: 
A linear actuator (4). 
A rod assembly (35) operatively attached to and driven by the linear actuator (see Fig. 2, showing gearing 36 coupling the linear actuator to the rod assembly).
An output shaft (3) operatively attached to and driven by the rod assembly (see Fig. 2, showing that the rod assembly is a worm that drives the output shaft through worm wheel 40).
A housing (2) enclosing the rod assembly and a portion of the output shaft (see Figs. 1 and 2), wherein the housing is attached to the linear actuator (see Fig. 2). 
A saddle (5, 6) having a base (6), a first arm (5) extending from the base (see Fig. 3), and a second arm (5) extending from the base and spaced from the first arm (see Fig. 3), wherein the first arm and the second arm are operatively attached to opposing ends of the output shaft and driven by the output shaft (see Fig. 12). 
A first stop arm (25) operatively attached to the first arm and a first end of the opposing ends of the output shaft (see Fig. 10). 
A second stop arm (25) (see Col. 7 Line 3, disclosing two stop arms) operatively attached to the second arm and a second end of the opposing ends of the output shaft (see Col. 7 Lines 2-5).
A first shock absorber (26) secured to a first side of the housing and constructed and arranged to accept a first end of the first stop arm (see Fig. 10).
A second shock absorber (26) (see Col. 7 Line 4, disclosing that there are two stops) secured to a second side of the housing and constructed and arranged to accept a first end of the second stop arm (see Col. 7 Lines 2-5).
Wherein the housing comprises a first mounting face (23) (see Fig. 2, showing the first mounting face is the left side surface as the figure is oriented) constructed and arranged to allow for vertical mounting of the pivot unit so that a length of the pivot unit is in a vertical position (see Figs. 2 and 9, showing that the mounting face have a plurality of fastener holes 44, which would allow, depending on the orientation of the object being mounted to for the pivot unit to be mounted vertically) a second mounting face (23) (see Fig. 2, showing the second mounting face is the right side surface as the figure is oriented) constructed and arranged to allow for horizontal mounting of the pivot unit so that the length of the pivot unit is in a horizontal position (see Figs. 2 and 9, showing that the mounting face have a plurality of fastener holes 44, which would allow, depending on the orientation of the object being mounted to for the pivot unit to be mounted horizontally).
Wherein the first mounting face is adjacent the linear actuator (Note: adjacent is a broad term defined as “not distant”; see Fig. 2 showing that the first mounting surface is not distant from the linear actuator), and the second mounting face is adjacent the first mounting face (Note: adjacent is a broad term defined as “not distant”; see Fig. 2, showing that the first and second mounting surfaces are not distant from one another).
Regarding Claim 13, Migliori further discloses the pivot unit of claim 11 wherein the housing includes a seat (see Examiner’s partial annotated version of Migliori Fig. 2, hereinafter “Figure A”) constructed and arranged to support a first end of the wear plate (see Figure A), and a slot (see Figure A, showing a slot formed between the housing and the bearing that the lower portion of the wear plate fits into) spaced from the seat constructed and arranged to receive a second end of the wear plate (see Figure A).

    PNG
    media_image1.png
    709
    947
    media_image1.png
    Greyscale

Regarding Claim 14, Migliori further discloses the pivot unit of claim 1 wherein the linear actuator further includes a rod lock (see Fig. 2, showing worm teeth on the rod assembly) constructed and arranged to prevent the rod assembly from moving in an event a power failure occurs (see Fig. 2, showing that teeth of the rod assembly are worm teeth, noting that worm gearings provide a large speed reduction and are self-locking, since the worm gear 40 is unable to drive the worm 35; accordingly the worm teeth on the rod assembly, when power is cut from the motor such that the motor is not driving the worm, act as a rod lock since they prevent rotation of the rod due to an output side force attempting to move the back drive the worm gear).
Regarding Claim 15, Migliori further discloses the pivot unit of claim 1 wherein the housing further comprises a first shell (27) and a second shell (30).
Regarding Claim 31, Migliori further discloses the pivot unit of claim 1 wherein first stop arm is attached to the first arm of the saddle and a first end of the output shaft via a single mechanical fastener (3) (see Fig. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 12, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Migliori (US 11,007,613) in view of Dellach (US 2014/0035212) (“Dellach 1”).
Regarding Claims 3, Migliori discloses a linear actuator (4). 
A rod assembly (35) operatively attached to and driven by the linear actuator (see Fig. 2, showing gearing 36 coupling the linear actuator to the rod assembly).
An output shaft (3) operatively attached to and driven by the rod assembly (see Fig. 2, showing that the rod assembly is a worm that drives the output shaft through worm wheel 40).
A housing (2) enclosing the rod assembly and a portion of the output shaft (see Figs. 1 and 2), wherein the housing is attached to the linear actuator (see Fig. 2). 
A saddle (5, 6) having a base (6), a first arm (5) extending from the base (see Fig. 3), and a second arm (5) extending from the base and spaced from the first arm (see Fig. 3), wherein the first arm and the second arm are operatively attached to opposing ends of the output shaft and driven by the output shaft (see Fig. 12). 
A first stop arm (25) operatively attached to the first arm and a first end of the opposing ends of the output shaft (see Fig. 10). 
A second stop arm (25) (see Col. 7 Line 3, disclosing two stop arms) operatively attached to the second arm and a second end of the opposing ends of the output shaft (see Col. 7 Lines 2-5).
Migliori does not disclose that the rod assembly includes a linkage system for driving the pivot unit.
However, Dellach 1, which is directed to a similar pivoting unit structure, teaches a rod assembly having a rod (42) operatively attached to and driven by a linear actuator (14).
A first link (90) having a first end (91) and a second end (93), wherein the first end of the first link is operatively attached to a first end of the rod (see Figs. 2 and 5, showing that connection is through element 82 and pin 84).
A second link (160) having a first end (see Fig. 5, showing a first end at the top of the link as the figure is oriented) and a second end (see Fig. 5, showing a second end at the bottom of the link as the figure is oriented), wherein the first end of the second link is attached to the second end of the first link (see Fig. 5; see also [0030]) and a second end of the second link is attached to and drives (see [0030]; see also Fig. 5) an output shaft (18).
Wherein the rod further includes an end component having a U-shape (82), and wherein the end component is attached to the first link via a pivot pin (84) (see Fig. 5).
One having ordinary skill in the art before the effective filing date would have readily appreciated that replacing the electric driven gearing system in the pivot unit of Migliori with a hydraulic system using linkages would have numerous benefits based on the intended application and operating environment, such as greater efficiency and the ability to supply greater torque.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention replace the electrical gearing system of the pivot unit disclosed in Migliori with the hydraulic linkage system taught in Dellach 1 to provide the pivot unit with greater efficiently and torque depending on the desired application.
Regarding Claim 12, Migliori does not disclose the pivot unit of claim 1 further comprising a wear plate extending in the longitudinal direction that is parallel to the longitudinal direction of the rod assembly.
However, Dellach 1, which is directed to a similar pivoting unit structure, teaches a rod assembly having a rod (42) operatively attached to and driven by a linear actuator (14). Wherein a wear plate (see Fig. 5 and 8, showing an unnumbered rectangular wear plate that is immediately adjacent to element 90 in the housing) extending within the housing adjacent the rod assembly (see Fig. 8, showing the rod assembly as 282 is adjacent to the wear plate; note that “adjacent” is a broad term defined as “not distance: nearby”) constructed and arranged to at least one of prevent or reduce wear on the housing from the rod assembly (see Fig. 8, showing that the rod assembly includes link 90, and that the wear plate would prevent or reduce wear of the housing due to the pivoting of the link by the rod).
Wherein the wear plate has a longitudinal axis running parallel to a longitudinal axis of the rod (see Fig. 8).
One having ordinary skill in the art before the effective filing date would have readily appreciated that replacing the electric driven gearing system in the pivot unit of Migliori with a hydraulic system using linkages would have numerous benefits based on the intended application and operating environment, such as greater efficiency and the ability to supply greater torque. Further, providing the linkage with a wear plate would increase the useful life of the overall assembly by increasing the useful life of the assembly by preventing premature wear.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention replace the electrical gearing system of the pivot unit disclosed in Migliori with the hydraulic linkage system having a wear plate taught in Dellach 1 to provide the pivot unit with greater efficiently and torque depending on the desired application.
Regarding Claim 30, the Combination further suggests the pivot unit as set forth in claim 1 wherein the rod comprises an end component (Dellach 1 element 160) attached to the to the first end of the first link (see Dellach 1 Figs. 5 and 8).

Claims 5, 7-8, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Migliori (US 11,007,613) in view of Clees et al. (US 2015/0190924).
Regarding Claim 5, Migliori discloses a pivot unit (see Fig. 1) comprising: 
A linear actuator (4). 
A rod assembly (35) operatively attached to and driven by the linear actuator (see Fig. 2, showing gearing 36 coupling the linear actuator to the rod assembly).
An output shaft (3) operatively attached to and driven by the rod assembly (see Fig. 2, showing that the rod assembly is a worm that drives the output shaft through worm wheel 40).
A housing (2) enclosing the rod assembly and a portion of the output shaft (see Figs. 1 and 2), wherein the housing is attached to the linear actuator (see Fig. 2). 
A saddle (5, 6) having a base (6), a first arm (5) extending from the base (see Fig. 3), and a second arm (5) extending from the base and spaced from the first arm (see Fig. 3), wherein the first arm and the second arm are operatively attached to opposing ends of the output shaft and driven by the output shaft (see Fig. 12). 
A first stop arm (25) operatively attached to the first arm and a first end of the opposing ends of the output shaft (see Fig. 10). 
A second stop arm (25) (see Col. 7 Line 3, disclosing two stop arms) operatively attached to the second arm and a second end of the opposing ends of the output shaft (see Col. 7 Lines 2-5).
A first shock absorber (26) secured to a first side of the housing and constructed and arranged to accept a first end of the first stop arm (see Fig. 10).
A second shock absorber (26) (see Col. 7 Line 4, disclosing that there are two stops) secured to a second side of the housing and constructed and arranged to accept a first end of the second stop arm (see Col. 7 Lines 2-5).
Migliori further discloses the pivot unit of claim 1 wherein the first stop arm includes a plurality of serrated teeth (see Fig. 1), but does not disclose that the first stop arm has teeth that mate with cutouts in the first arm. 
However, Clees teaches (referring to the embodiment of Figs. 27-29) a first stop arm (442) having a first stop arm second end having a plurality of serrated teeth (see [0073]; see also Fig. 27, showing a plurality of holes extending through the first stop arm for accepting bolts, accordingly the bolts and the first stop arm together form a plurality of serrated teeth) constructed and arranged to mate with a plurality of cutouts or indents on the first arm (408) of the saddle. The second stop arm (442’) comprising a second harm end includes a plurality of teeth (see [0073]; see also Fig. 27, showing a plurality of holes extending through the second stop arm for accepting bolts, accordingly the bolts and the second stop arm together form a plurality of serrated teeth) constructed and arranged to mate with a plurality of cutouts or indents on the second arm of the saddle (see [0073]; see also Fig. 27, showing a plurality of holes extending through the second stop arm for accepting bolts, accordingly the bolts and the second stop arm together form a plurality of serrated teeth).
One having ordinary skill in the art before the effective filing date of the claimed invention would have readily appreciated that attaching the stop arms to the first and second arms using bolts would allow for easier replacements of a defective attachment mechanism since it would be easier to replace a few bolts rather than having to replace an entire output shaft.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the pivot unit disclosed in Migliori with the attachment of the stop arms to the first and second arms using teeth and cutouts coupling as taught in Clees to allow for easier maintenance of the pivot unit by using bolts that can more readily be replaced than the output shaft.
Regarding Claim 7, the Combination further suggests the pivot unit of claim 5 wherein at least one of the first stop arm or the second stop arm comprises: 
An elongated body (Clees 442) having a first face (Clees 448), a second face (Cleese 450), and a third face (458) extending therebetween.
A stop (Clees 446) secured to a first end (454) of the elongated body (see Cleese Fig. 27).
Wherein the plurality of serrated teeth of the first stop arm second end or the second stop arm second end are arranged in a circular pattern (see Cleese Fig. 27) on each of the first face and the second face of the elongated body (see Cleese [0073] teaching that element 464 are bolt holes, and accordingly when the bolt is passed through the hole, it is located on both the first and second face of the elongated body).
Regarding Claim 8, the Combination further suggests the pivot unit of claim 5 wherein the first stop arm is attached to the first arm of the saddle via a first mechanical fastener (see Clees [0073]) and the second stop arm is attached to the second arm of the saddle via a second mechanical fastener (see Clees [0073]).
Regarding Claim 28, the Combination further suggests the pivot unit of claim 5 wherein first stop arm is attached to the first arm of the saddle (see Migliori Fig. 1) and a first end of the output shaft via a single mechanical fastener (see Migliori Fig. 1).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Migliori (US 11,007,613) in view of Clees et al. (US 2015/0190924) and Dellach et al. (US 2006/0285915) (“Dellach 2”).
Regarding Claim 6, the Combination does not suggest providing the pivot unit of claim 1 with a first and second markings adjacent to the cutouts.
However, Dellach 2 teaches in a tool couple that is adjustable to provide a first part (14) relative to a second part (10) with at least one first marking (59) and at least one second marking (60) adjacent the plurality of cutouts or indents (see Fig. 1) and wherein the at least one first marking and the at least one second marking are constructed and arranged to be lined up during assembly to indicate a position of the first part relative to the second part (see Fig. 1).
One having ordinary skill in the art before the effective filing date of the claimed invention would have readily appreciated that since the stop arms in the Combination are designed to be rotationally adjustable relative to the first and second arms (see Clees [0073]) that a visual indicator would provide numerous benefits, such as ensuring that the proper angle is set to prevent over or under rotation of the pivot unit, and to allow for faster assembly or adjustment of the pivot unit since a step of measuring the relative angle between the stop arm and the first and/or second arm would not need to be separately conducted.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the pivot unit suggested by the Combination with a visual indicator of relative angular position as taught in Dellach 2 to allow for quicker and easier assembly and adjustment of the stop arms.
The resulting Combination would necessarily result in: at least one of the first stop arm or the second stop arm further include at least one first marking adjacent the plurality of cutouts and at least one of the first arm or the second arm of the saddle includes at least one second marking adjacent the plurality of cutouts or indents on the first arm or second arm of the saddle, and wherein the at least one first marking and the at least one second marking are constructed and arranged to be lined up during assembly to indicate a position of at least one of the first stop arm or the second stop arm to control a range of motion of the saddle.

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Migliori (US 11,007,613) in view of Sawdon et al. (US 2002/0153650).
Regarding Claim 9, Migliori does not discloses a sensor for the pivot unit of claim 1. However, Sawdon, which is directed to a similar pivoting unit structure, teaches providing a pivot unit (see Fig. 1) with at least one switch plate (36), wherein the at least one switch plate is attached to the housing adjacent at least one of the first shock absorber or the second shock absorber (see Fig. 2) and is constructed and arranged to accommodate at least one of a switch or a sensor (240) in a first position or a second position opposite of the first position (the Examiner notes that due to the “or” limitation only one of the first or the second condition has to be met, accordingly as shown in Fig. 1, the sensor is in a first position, and the limitation is met).
One having ordinary skill in the art before the effective filing date of the claimed invention would have readily appreciated that providing the pivot unit with a switch plate having a sensor would provide numerous benefits, such as knowing when the stop arms are about to contact the shock absorbs, which would allow for the controller to cut power from the motor to prevent the motor from continuing to push the stop arm into the shock absorber which could cause wear and damage to the motor or other components within the pivot unit, resulting in premature failure of the overall unit.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the pivot unit disclosed in Migliori with a switch plate and sensor as taught in Sawdon to increase the useful life of the pivot unit by preventing premature failure of the motor.

Claims 16 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Dellach 1 (US 2014/0035212) in view of Migliori (US 11,007,613) and Clees et al. (US 2015/0190924).
Regarding Claim 16, Dellach 1 discloses a pivot unit comprising (see Fig. 1): 
A linear actuator (14). 
A rod (42) operatively attached to and driven by the linear actuator (see Fig. 1).
A first link (90) having a first end (91) and a second end (93), wherein the first end of the first link is operatively attached to a first end of the rod (see Figs. 2 and 5, showing that connection is through element 82 and pin 84). 
A second link (50) having a first end (see Fig. 5, showing a first end at the top of the link as the figure is oriented) and a second end (see Fig. 5, showing a second end at the bottom of the link as the figure is oriented), wherein the first end of the second link is operatively attached to the second end of the first link (see Fig. 5; see also [0030]) and a second end of the second link is attached to and drives (see [0030]; see also Fig. 5).
An output shaft (18) operatively attached to the second end of the second link (see Fig. 2).
A housing (22) surrounding at least a portion of the rod, the first link, the second link, and the output shaft (see Fig. 1).
Dellach 1 does not disclose a saddle or stop arms. However, Migliori with is directed to a similar pivot unit (see Fig. 1), teaches providing the pivot unit with a saddle (5, 6) having a base (6), a first arm (5), and a second arm (5), spaced from the first arm (see Fig. 3), wherein the first arm and the second arm are operatively attached to an output shaft (3) and are constructed and arranged to be driven by the output shaft (see Fig. 12). 
A first stop arm (25) comprising a first stop arm second end attached at a first end of the output shaft (see Fig. 10) and a second stop arm (25) comprises a second stop arm second end (see Col. 7 Line 3, disclosing two stop arms) operatively attached to a second end of the output shaft (see Col. 8, Lines 2-5).
A first shock absorbed secured to a first side of the housing (see Fig. 10), and a second shock absorber (26) (see Col. 7 Line 4, teaching that there are two stops) secured to a second side of the housing (see Col. 7 Lines 2-5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the pivot unit disclosed in Dellach 1 with the saddle, stop arms and shock absorbers as taught in Migliori to allow for the pivot unit to be more readily attached to an external components and to prevent the pivot unit from exceeding a desired pivot position.
Further, Clees teaches (referring to the embodiment of Figs. 27-29) a first stop arm (442) includes a plurality of serrated teeth (see [0073]; see also Fig. 27, showing a plurality of holes extending through the first stop arm for accepting bolts, accordingly the bolts and the first stop arm together form a plurality of serrated teeth) constructed and arranged to mate with a plurality of cutouts on the first arm (408) of the saddle and the second stop arm (442’) includes a plurality of teeth (see [0073]; see also Fig. 27, showing a plurality of holes extending through the first stop arm for accepting bolts, accordingly the bolts and the first stop arm together form a plurality of serrated teeth) constructed and arranged to mate with a plurality of cutouts on the second arm of the saddle (see [0073]; see also Fig. 27, showing a plurality of holes extending through the first stop arm for accepting bolts, accordingly the bolts and the first stop arm together form a plurality of serrated teeth). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have readily appreciated that attaching the stop arms to the first and second arms using bolts would allow for easier replacements of a defective attachment mechanism since it would be easier to replace a few bolts rather than having to replace an entire output shaft.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the pivot unit suggested by the Combination with the attachment of the stop arms to the first and second arms using teeth and cutouts coupling as taught in Clees to allow for easier maintenance of the pivot unit by using bolts that can more readily be replaced than the output shaft.
Regarding Claim 27, Dellach 1 further discloses the pivot unit as set forth in claim 16 wherein the rod comprises an end component (160) attached to the to the first end of the first link (see Figs. 5 and 8).

Allowable Subject Matter
Claims 10-11, 13, and 29 are allowed.

Response to Arguments
Applicant's arguments filed 05/20/2022 have been fully considered but they are not persuasive.
 Page 15 Lines 7-11: Applicant argues with regard to Claim 1, that the newly amended claim language “wherein the first mounting face is adjacent the linear actuator, and the second mounting face is adjacent the first mounting surface” is not disclosed in Migliori. This is not persuasive. As set forth above in the rejection of the claim, the term “adjacent” is a broad term defined as “not distant” and as shown in Migliori’ s Fig. 2, the first mounting surface is not distant from the linear actuator), and the second mounting face is adjacent the first mounting face (Note: adjacent is a broad term defined as “not distant”; see Fig. 2, showing that the first and second mounting surfaces are not distant from one another).
Page 15 Lines 12-20: Applicant argues with regard to Claim 3, that neither Migliori nor Dellach teach “an end component having a U-shape, and wherein the end component is attached to the first link via a pivot pin.” This is not persuasive. This claim element is set forth above in the rejection of Claim 3, in particular, Dellach 1 teaches an end component having a U-shape (82), wherein the end component is attached to the first link via a pivot pin (84) (see Fig. 5).
Page 15 Line 21 – Page 16 Line 12; Page 17 Lines 16-21: Applicant argues with regard to Claim 5 (Page 15 Line 21- Page 16 Line 12) and Claim 16 (Page 17 Lines 16-21) that (1) “the bolts of Clees are not teeth and a person skilled in the art would not recognize bolts as teeth” and (2) “the bolts of Clees are separate from the stop arms and are not part of a first stop arm second end of the second stop arm second end.” This is not persuasive. With regards to (1), the bolts can be considered to be teeth in two ways. First, the bolts are formed as projections that match with indentations or cutouts (i.e. bolt holes), which once the bolts are inserted into the stop arm, would be functionally identical to Applicant’s own invention. With regards to (2), bolts have a threads that are used to attach the bolt to a threaded surface such as a threaded bore or a nut, and according the threads of the bolts would also be considered “serrated teeth”.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY ROBERT WEBER whose telephone number is (571)272-3307. The examiner can normally be reached 8AM - 6PM M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM C JOYCE can be reached on (571) 272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.R.W./Examiner, Art Unit 3658                                                                                                                                                                                                        
/Jake Cook/Primary Examiner, Art Unit 3658